 1                                  UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3

 4       PAULETTE DAWN HATHAWAY,                            3:19-cv-00135-CLB

 5                                           Plaintiff,

 6          v.
                                                            ORDER
 7       ANDREW SAUL1,
         Acting Commissioner of Social Security,
 8
                                          Defendant.
 9
10
                 This case involves the judicial review of an administrative action by the
11
     Commissioner of Social Security (“Commissioner”) denying Paulette Dawn Hathaway’s
12
     (“Hathaway”) application for disability insurance benefits and supplemental security
13
     income pursuant to Titles II and XVI of the Social Security Act. Currently pending before
14
     the court is Hathaway’s motion for reversal or remand. (ECF No. 16.) In this motion,
15
     Hathaway seeks the reversal of the administrative decision and remand for an award of
16
     benefits. (Id.) The Commissioner filed a response and cross-motion to affirm (ECF No.
17
     18/19), and Hathaway filed a reply (ECF No. 20).               Having reviewed the pleadings,
18
     transcripts, and the Administrative Record (“AR”), the court concludes the Commissioner’s
19
     finding that Hathaway could perform past relevant work was supported by substantial
20
     evidence. Therefore, the court denies Hathaway’s motion for remand, (ECF No. 16), and
21
     grants the Commissioner’s cross-motion to affirm, (ECF No. 18).
22
     I.          STANDARDS OF REVIEW
23
                 A.     Judicial Standard of Review
24
                 This court’s review of administrative decisions in social security disability benefits
25
     cases is governed by 42 U.S.C. § 405(g). See Akopyan v. Barnhart, 296 F.3d 852, 854
26
27
     1      Andrew Saul is now the Commissioner of Social Security and is automatically
28
     substituted as a party pursuant to Fed. R. Civ. P. 25(d).
 1   (9th Cir. 2002). Section 405(g) provides that “[a]ny individual, after any final decision of

 2   the Commissioner of Social Security made after a hearing to which he was a party,

 3   irrespective of the amount in controversy, may obtain a review of such decision by a civil

 4   action ... brought in the district court of the United States for the judicial district in which

 5   the plaintiff resides.” The court may enter, “upon the pleadings and transcript of the record,

 6   a judgment affirming, modifying, or reversing the decision of the Commissioner of Social

 7   Security, with or without remanding the cause for a rehearing.” Id.

 8          The court must affirm an Administrative Law Judge’s (“ALJ”) determination if it is

 9   based on proper legal standards and the findings are supported by substantial evidence

10   in the record. Stout v. Comm’r Soc. Sec. Admin., 454 F.3d 1050, 1052 (9th Cir. 2006);

11   see also 42 U.S.C. § 405(g) (“findings of the Commissioner of Social Security as to any

12   fact, if supported by substantial evidence, shall be conclusive”). “Substantial evidence is

13   more than a mere scintilla but less than a preponderance.” Bayliss v. Barnhart, 427 F.3d

14   1211, 1214 n.1 (9th Cir. 2005) (internal quotation marks and citation omitted). “It means

15   such relevant evidence as a reasonable mind might accept as adequate to support a

16   conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1420, 28 L.Ed.2d 842

17   (1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229, 59 S.Ct. 206, 83

18   L.Ed. 126 (1938)); see also Webb v. Barnhart, 433 F.3d 683, 686 (9th Cir. 2005).

19          To determine whether substantial evidence exists, the court must look at the

20   administrative record as a whole, weighing both the evidence that supports and

21   undermines the ALJ’s decision. Orteza v. Shalala, 50 F.3d 748, 749 (9th Cir. 1995)

22   (citation omitted). Under the substantial evidence test, a court must uphold the

23   Commissioner’s findings if they are supported by inferences reasonably drawn from the

24   record. Batson v. Comm’r, Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004).

25   “However, if evidence is susceptible of more than one rational interpretation, the decision

26   of the ALJ must be upheld.” Orteza, 50 F.3d at 749 (citation omitted). The ALJ alone is

27   responsible for determining credibility and for resolving ambiguities. Meanel v. Apfel, 172

28   F.3d 1111, 1113 (9th Cir. 1999).


                                                    2
 1          It is incumbent on the ALJ to make specific findings so that the court does not

 2   speculate as to the basis of the findings when determining if substantial evidence supports

 3   the Commissioner’s decision. The ALJ’s findings should be as comprehensive and

 4   analytical as feasible and, where appropriate, should include a statement of subordinate

 5   factual foundations on which the ultimate factual conclusions are based, so that a

 6   reviewing court may know the basis for the decision. See Gonzalez v. Sullivan, 914 F.2d

 7   1197, 1200 (9th Cir. 1990).

 8          B.     Standards Applicable to Disability Evaluation Process

 9          The individual seeking disability benefits bears the initial burden of proving

10   disability. Roberts v. Shalala, 66 F.3d 179, 182 (9th Cir. 1995). To meet this burden, the

11   individual must demonstrate the “inability to engage in any substantial gainful activity by

12   reason of any medically determinable physical or mental impairment which can be

13   expected ... to last for a continuous period of not less than 12 months.” 42 U.S.C. §

14   423(d)(1)(A). More specifically, the individual must provide “specific medical evidence” in

15   support of her claim for disability. See 20 C.F.R. § 404.1514. If the individual establishes

16   an inability to perform her prior work, then the burden shifts to the Commissioner to show

17   that the individual can perform other substantial gainful work that exists in the national

18   economy. Reddick v. Chater, 157 F.3d 715, 721 (9th Cir. 1998).

19          The first step requires the ALJ to determine whether the individual is currently

20   engaging in substantial gainful activity (“SGA”). 20 C.F.R. §§ 404.1520(b), 416.920(b).

21   SGA is defined as work activity that is both substantial and gainful; it involves doing

22   significant physical or mental activities, usually for pay or profit. 20 C.F.R. §§ 404.1572(a)-

23   (b), 416.972(a)-(b). If the individual is currently engaging in SGA, then a finding of not

24   disabled is made. If the individual is not engaging in SGA, then the analysis proceeds to

25   the second step.

26          The second step addresses whether the individual has a medically determinable

27   impairment that is severe or a combination of impairments that significantly limits her from

28   performing basic work activities. 20 C.F.R. §§ 404.1520(c), 416.920(c). An impairment or


                                                   3
 1   combination of impairments is not severe when medical and other evidence establish only

 2   a slight abnormality or a combination of slight abnormalities that would have no more than

 3   a minimal effect on the individual’s ability to work. 20 C.F.R. §§ 404.1521, 416.921; Social

 4   Security Rulings (“SSRs”) 85-28 and 96-3p.1 If the individual does not have a severe

 5   medically determinable impairment or combination of impairments, then a finding of not

 6   disabled is made. If the individual has a severe medically determinable impairment or

 7   combination of impairments, then the analysis proceeds to the third step.

 8          The third step requires the ALJ to determine whether the individual’s impairment or

 9   combination of impairments meets or medically equals the criteria of an impairment listed

10   in 20 C.F.R. Part 404, Subpart P, Appendix 1. 20 C.F.R. §§ 404.1520(d), 404.1525,

11   404.1526, 416.920(d), 416.925, 416.926. If the individual’s impairment or combination of

12   impairments meets or equals the criteria of a listing and meets the duration requirement

13   (20 C.F.R. §§ 404.1509, 416.909), then a finding of disabled is made. 20 C.F.R. §§

14   404.1520(h), 416.920(h). If the individual’s impairment or combination of impairments

15   does not meet or equal the criteria of a listing or meet the duration requirement, then the

16   analysis proceeds to the next step.

17          Prior to considering step four, the ALJ must first determine the individual’s residual

18   functional capacity (“RFC”). 20 C.F.R. §§ 404.1520(e), 416.920(e). The RFC is a function-

19   by-function assessment of the individual’s ability to do physical and mental work-related

20   activities on a sustained basis despite limitations from impairments. SSR 96-8p. In making

21   this finding, the ALJ must consider all of the symptoms, including pain, and the extent to

22   which the symptoms can reasonably be accepted as consistent with the objective medical

23   evidence and other evidence. 20 C.F.R. §§ 404.1529 and 416.929; SSRs 96-4p, 96-7p.

24   To the extent that objective medical evidence does not substantiate statements about the

25   intensity, persistence, or functionally-limiting effects of pain or other symptoms, the ALJ

26   must make a finding on the credibility of the individual’s statements based on a

27   consideration of the entire case record. The ALJ must also consider opinion evidence in

28


                                                  4
 1   accordance with the requirements of 20 C.F.R. §§ 404.1527 and 416.927 and SSRs 96-

 2   2p, 96-5p, 96-6p, and 06-3p.

 3          After making the RFC determination, the ALJ must then turn to step four in order to

 4   determine whether the individual has the RFC to perform her past relevant work. 20 C.F.R.

 5   §§ 404.1520(f), 416.920(f). Past relevant work means work performed either as the

 6   individual actually performed it or as it is generally performed in the national economy

 7   within the last 15 years or 15 years prior to the date that disability must be established. In

 8   addition, the work must have lasted long enough for the individual to learn the job and

 9   performed at SGA. 20 C.F.R. §§ 404.1560(b), 404.1565, 416.960(b), 416.965. If the

10   individual has the RFC to perform her past work, then a finding of not disabled is made. If

11   the individual is unable to perform any PRW or does not have any PRW, then the analysis

12   proceeds to the fifth and final step.

13          The fifth and final step requires the ALJ to determine whether the individual is able

14   to do any other work considering her RFC, age, education, and work experience. 20 C.F.R.

15   §§ 404.1520(g), 416.920(g). If she is able to do other work, then a finding of not disabled

16   is made. Although the individual generally continues to bear the burden of proving

17   disability at this step, a limited evidentiary burden shifts to the Commissioner. The

18   Commissioner is responsible for providing evidence that demonstrates that other work

19   exists in significant numbers in the national economy that the individual can do. Lockwood

20   v. Comm’r, Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

21   II.    CASE BACKGROUND

22          A.     Procedural History

23          Hathaway applied for disability insurance benefits (“DIB”) and supplemental

24   security income (“SSI”) on February 24, 2014 with an alleged disability onset date of

25   August 1, 2013. (Administrative Record (“AR”) 214-222, 223-229.) The application was

26   denied initially (AR 142-143), and upon reconsideration (AR 144-149). Hathaway

27   subsequently requested an administrative hearing. (AR 150-151.)

28


                                                   5
 1         On October 16, 2017, Hathaway and her attorney appeared at a hearing before an

 2   Administrative Law Judge (“ALJ”). (AR 35-74.) A vocational expert (“VE”), also appeared

 3   at the hearing. (Id.) The ALJ issued a written decision on January 9, 2018, finding that

 4   Hathaway was not disabled because she could perform past relevant work. (AR 12-34.)

 5   Hathaway appealed, and the Appeals Council denied review on January 7, 2019. (AR 1-

 6   6.) Accordingly, the ALJ’s decision became the final decision of the Commissioner.

 7   Having exhausted all administrative remedies, Hathaway filed a complaint for judicial

 8   review on March 8, 2019. (ECF No. 1.)

 9         B.     ALJ’s Decision

10         In the written decision, the ALJ followed the five-step sequential evaluation process

11   set forth in 20 C.F.R. §§ 404.1520 and 416.920. (AR 15-26.) Ultimately, the ALJ disagreed

12   that Hathaway had been disabled from August 1, 2013, the date the application was filed.

13   (Id. at 25.) The ALJ held that, based on Hathaway’s RFC, age, education, and work

14   experience, she could perform past relevant work as generally performed in the national

15   economy. (Id. at 24-25.)

16         In making this determination, the ALJ started at step one. Here, the ALJ found

17   Hathaway had not engaged in substantial gainful activity since the alleged onset date of

18   August 1, 2013. (Id. at 17.) At step two, the ALJ found Hathaway had the following severe

19   impairments: multiple sclerosis (“MS”), osteoarthritis in the bilateral knees, status post

20   bilateral knee replacement surgeries, lumbago, trigeminal neuralgia, and obesity. (Id.) At

21   step three, the ALJ found Hathaway did not have an impairment or combination of

22   impairments that either met or medically equaled the severity of those impairments listed

23   in 20 C.F.R. Part 404, Subpart P, Appx. 1; 20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526,

24   416.920(d), 416.925, and 416.926. (Id. at 18.)

25         Next, the ALJ determined Hathaway had an RFC to perform sedentary work as

26   defined by 20 C.F.R. §§ 404.1567(a) and 416.967(a) except:

27         she is limited to standing and/or walking four hours, sitting six hours in an
           eight-hour workday and lifting and/or carrying 15 pounds or less. She is
28         limited to occasional performance of postural activities, including balancing,

                                                 6
 1          stooping, kneeling, crouching, and climbing ramps and stairs; however, she
            is precluded from crawling and climbing ladders, ropes, and scaffolds. She
 2          must avoid concentrated exposure to vibration, hazards, including
            dangerous moving machinery and unprotected heights, and pulmonary
 3
            irritants, including fumes, dust, gases, odors, and poorly ventilated areas.
 4          She is limited to occasional speaking.

 5   (Id. at 19.)

 6          The ALJ found Hathaway’s impairments could reasonably be expected to cause

 7   some of the symptoms alleged, but that her statements regarding the intensity,

 8   persistence, and limiting effects of those symptoms were not entirely credible. (Id.) In

 9   reaching this conclusion, the ALJ reviewed and discussed the objective medical evidence,

10   medical opinions, and factors weighing against Hathaway’s credibility. (Id. at 19-24.) The

11   ALJ then determined that Hathaway was capable of performing past relevant work as a

12   bookkeeper and a claims clerk, which did not require the performance of work-related

13   activities precluded by her RFC. (Id. at 24-25.)

14          Although the ALJ determined Hathaway could perform past relevant work and

15   would therefore not be considered disabled, he continued to step five to determine whether

16   other work was available. (Id.) Relying on the testimony of the VE, the ALJ determined

17   that Hathaway’s age, education, past relevant work experience, and RFC would allow her

18   to perform occupations existing in significant numbers in the national economy, such as:

19   typist, receptionist, and general clerk. (Id. at 25.) Accordingly, the ALJ held that Hathaway

20   had not been under a disability since August 1, 2013 and denied her claim. (Id.)

21   III.   ISSUE

22          Hathaway seeks judicial review of the Commissioner’s final decision denying her

23   DIB and SSI under Titles II and XVI of the Social Security Act. (ECF No. 16.) Hathaway

24   raises a single issue for this court’s review: whether the ALJ properly rejected Hathaway’s

25   testimony concerning pain, symptoms, and level of limitations.

26   //

27   //

28   //


                                                  7
 1   IV.    DISCUSSION

 2          A.     The ALJ Articulated Clear and Convincing Reasons for Rejecting
                   Hathaway’s Testimony
 3
            Hathaway argues that the ALJ failed to articulate a single, clear and convincing
 4
     reason supported by substantial evidence for rejecting her allegations of pain, symptoms,
 5
     and level of limitation, instead improperly relying on daily activities and cherry picking
 6
     objective medical evidence. (ECF No. 16 at 10-23.)
 7
            By contrast, the Commissioner argues the ALJ provided valid bases for finding
 8
     Hathaway not fully credible.     (ECF No. 18 at 3-7.)         Specifically, the Commissioner
 9
     highlights the ALJ’s discussion of the objective medical evidence, effectiveness of
10
     treatment, and Hathaway’s activities of daily living. (Id.)
11
            An ALJ engages in a two-step analysis to determine whether a claimant’s testimony
12
     regarding subjective pain or symptoms is credible. Vasquez v. Astrue, 572 F.3d 586, 591
13
     (9th Cir. 2009). “First, the ALJ must determine whether there is objective medical evidence
14
     of an underlying impairment which could reasonably be expected to produce the pain or
15
     other symptoms alleged.” Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (internal
16
     quotation marks and citation omitted). “The claimant is not required to show that her
17
     impairment could reasonably be expected to cause the severity of the symptom she has
18
     alleged; she need only show that it could reasonably have caused some degree of the
19
     symptom.” Vasquez, 572 F.3d at 591 (internal quotation marks omitted).
20
            Second, “[i]f the claimant meets the first test and there is no evidence of
21
     malingering, the ALJ can only reject the claimant’s testimony about the severity of the
22
     symptoms if [the ALJ] gives ‘specific, clear and convincing reasons’ for the rejection.”
23
     Ghanim v. Colvin, 763 F.3d 1154m 1163 (9th Cir. 2014) (quoting Lingenfelter v. Astrue,
24
     504 F.3d 1028, 1036 (9th Cir. 2007)). “General findings are insufficient; rather, the ALJ
25
     must identify what testimony is not credible and what evidence undermines the claimant’s
26
     complaints.” Id. (quoting Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995)); Thomas v.
27
     Barnhart, 278 F.3d 947, 958 (9th Cir. 2002) (“[T]he ALJ must make a credibility
28


                                                   8
 1   determination with findings sufficiently specific to permit the court to conclude that the ALJ

 2   did not arbitrarily discredit claimant’s testimony.”).

 3          In making an adverse credibility determination, the ALJ may consider, inter alia, (1)

 4   the claimant’s reputation for truthfulness; (2) inconsistencies in the claimant’s testimony

 5   or between her testimony and her conduct; (3) the claimant’s daily living activities; (4) the

 6   claimant’s work record; and, (5) testimony from physicians or third parties concerning the

 7   nature, severity, and effect of the claimant’s condition. Thomas, 278 F.3d at 958-59.

 8          A review of the record shows the ALJ provided specific, clear, and convincing

 9   reasons for finding Hathaway’s statements concerning the intensity, persistence, and

10   limiting effects of her symptoms less than credible.

11          i.     Objective Medical Evidence

12          Subjective testimony cannot be rejected solely because it is not corroborated by

13   objective medical findings, but medical evidence is a relevant factor in determining the

14   severity of a claimant’s impairments. Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir.

15   2001); see also Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005).

16          The ALJ relied on objective medical evidence that supports the RFC rather than

17   Hathaway’s allegations of pain. Although an ALJ cannot cherry pick objective medical

18   evidence from the record, they can consider contrary objective medical evidence in making

19   a credibility determination. Here, the ALJ provided a thorough summary of the medical

20   evidence in which he highlighted specific objective findings that support the assigned RFC.

21   (AR 20.) As to Hathaway’s MS and associated trigeminal neuralgia, the ALJ noted that

22   relevant clinical examination findings showed unremarkable and unassisted gait, intact

23   sensation to her face and throughout all her extremities, and full strength throughout. (Id.)

24   The ALJ noted that Hathaway had no reported flare up of her MS from 2002 through 2017.

25   (Id.) Her headaches were resolved with a jar realignment and Hathaway testified that

26   medication helped somewhat.         (Id.)   As to Hathaway’s knee impairments, the ALJ

27   discussed Hathaway’s two knee surgeries and improvement experienced as a result of

28   the surgeries. (Id.) The ALJ noted post-surgery treatment included physical therapy and


                                                    9
 1   opioid pain medications. (Id.) With respect to Hathaway’s spinal impairment, the ALJ

 2   discussed image findings showing minimal anterolisthesis at the L4-L5 level and minimal

 3   scoliosis, and relevant clinical examination findings showing generally unremarkable gait,

 4   full strength throughout, and negative straight leg raise testing. (Id.) The ALJ also noted

 5   conservative treatment including ice, heat, rest, and chiropractic adjustments. (Id.) A

 6   review of the record reflects that Hathaway often had normal clinical examinations and

 7   was managing her symptoms and pain well with medication and mostly conservative

 8   treatment. (See e.g., AR 403, 470-74, 484, 615, 627, 633, 643, 664, 670, 675, 682, 695,

 9   698-700, 830, 832-33, 900, 906, 908, 911.) Additionally, the ALJ assigned a reduced RFC

10   with postural and environmental limitations.

11          Further, the ALJ found that Hathaway’s symptoms improved with medication and

12   prescribed treatment and that the medical records did not support the degree of severity.

13   (AR 20.) An impairment that can be effectively controlled with treatment is not disabling.

14   Warre v. Comm’r, Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006). Further, while

15   subjective pain testimony may not be rejected solely because it is not corroborated by

16   objective medical findings, the medical evidence is a relevant factor in determining the

17   severity of a claimant’s pain and its disabling effect. Rollins, 261 F.3d at 857; 20 C.F.R. §

18   416.929(c)(2). As discussed above, the ALJ cited a number of medical records supporting

19   the conclusion that Hathaway’s physical health improved with the prescribed treatment

20   and Hathaway is not as disabled as alleged. (AR 20.) This constitutes substantial

21   evidence supporting clear and convincing reasons for the negative credibility finding.

22          Hathaway argues the ALJ misinterpreted the records. (ECF No. 16 at 12-20.)

23   Hathaway argues for another interpretation of the evidence but does not establish that the

24   ALJ erred in fact or law in analyzing the evidence. The ALJ, not this court, is responsible

25   for reviewing the evidence and resolving conflicts or ambiguities. Tommasetti v. Astrue,

26   533 F.3d 1035, 1041 (9th Cir. 2008); Morgan v. Comm’r of Social Sec. Admin., 169 F.3d

27   595, 603 (9th Cir. 1999); Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989). Where

28   evidence is susceptible to more than one interpretation, the ALJ’s conclusion must be


                                                    10
 1   upheld. Burch, 400 F.3d at 679. As a result, evidence of improvement with treatment and

 2   objective evidence reflecting a lesser degree of symptoms than alleged was properly

 3   considered by the ALJ and these are clear and convincing reasons supported by

 4   substantial evidence for rejecting Hathaway’s credibility.

 5          ii.    Daily Activities

 6          An ALJ may discredit a claimant’s testimony when he reports participation in

 7   everyday activities indicating capacities that are transferable to a work setting.      See

 8   Molina, 674 F.3d at 1112-13; 20 C.F.R. § 404.1529(c)(3)(i). Further, the inconsistency

 9   between a claimant’s alleged symptoms and her daily activities, is sufficient to support a

10   finding that a plaintiff was not entirely credible. See Lingenfelter, 504 F.3d at 1040 (in

11   determining credibility, an ALJ may consider “whether claimant engaged in daily activities

12   inconsistent with alleged symptoms”). Specifically, daily activities may be grounds for

13   discrediting a claimant’s testimony when a claimant “is able to spend a substantial part of

14   his day engaged in pursuits involving the performance of physical functions that are

15   transferrable to a work setting.” Fair v. Brown, 885 F.2d 597, 603 (9th Cir. 1989). Even

16   when such activities suggest some difficulty functioning, the ALJ may discredit a claimant’s

17   testimony to the extent they contradict claims of a totally debilitating impairment. See

18   Turner, 613 F.3d at 1225.

19          Here, the ALJ also found Hathaway less credible because the account of her daily

20   activities was inconsistent with her alleged limitations. (AR 20); see Tommasetti, 533 F.3d

21   at 1039 (inconsistency between a claimant’s alleged symptoms and her daily activities

22   may be a clear and convincing reason to find a claimant less credible). In a March 27,

23   2014, Function Report, Hathaway stated she could do household chores including doing

24   laundry, washing dishes, wiping down counters, preparing simple meals, driving short

25   distances, shopping for groceries two to three times per week, going outside daily,

26   researching on the computer, while also managing her personal care tasks and finances.

27   (AR 287-290.) Additionally, at the hearing, Hathaway testified to a fair level of activities,

28   including independently providing for her personal care, preparing simple meals,


                                                  11
 1   performing light household chores, shopping in stores, and driving short distances (up to

 2   an hour). (AR 44, 49-50.) Based on these findings, the ALJ determined Hathaway’s

 3   subjective symptom testimony was inconsistent with her alleged impairments. (AR 20.)

 4          Hathaway argues that the mere fact she can perform certain limited activities is an

 5   improper reason for rejecting her testimony. (ECF No. 16 at 20-21.) However, such

 6   activities, even if not by themselves indicative of an ability to work, were inconsistent with

 7   her claims of extreme limitation. See Valentine v. Comm’r of Soc. Sec., 574 F.3d 685, 693

 8   (9th Cir. 2009) (although daily activities did not show that the claimant could work, “it did

 9   suggest that Valentine’s later claims about the severity of his limitations were

10   exaggerated”). Therefore, the court finds the ALJ provided “specific, clear and convincing”

11   reasons supported by substantial evidence for discounting Hathaway’s credibility as to her

12   subjective limitations. See Curry v. Sullivan, 925 F.2d 1127, 1130 (9th Cir. 1991) (holding

13   that an indication a claimant is able to take care of personal needs, prepare meals, do

14   easy housework, and shop for groceries can be seen as inconsistent with a condition

15   precluding all work activity).

16          Based on the above, the court finds that the ALJ provided specific, clear, and

17   convincing reasons for declining to credit Henderson’s testimony, and his credibility finding

18   is supported by substantial evidence. See Fair, 885 F.2d at 604 (“Where, as here, the

19   ALJ has made specific findings justifying a decision to disbelieve an allegation of excess

20   pain, and those findings are supported by substantial evidence in the record, our role is

21   not to second-guess that decision.”) Accordingly, the court finds and concludes that the

22   ALJ’s decision is supported by substantial evidence.

23   V.     CONCLUSION

24          Having reviewed the Administrative Record as a whole, and weighing the evidence

25   that supports and detracts from the Commissioner’s conclusion, the court finds the ALJ

26   decision was supported by substantial evidence. The court therefore denies Hathaway’s

27   motion to remand (ECF No. 16), and grants the Commissioner’s cross-motion to affirm

28   (ECF No. 18).


                                                  12
 1   VI.    ORDER

 2          IT IS THEREFORE ORDERED that Hathaway’s motion for remand (ECF No. 16)

 3   is DENIED, and the Commissioner’s cross-motion to affirm (ECF No. 18) is GRANTED;

 4   and;

 5          IT IS FURTHER ORDERED that the Clerk ENTER JUDGMENT and CLOSE THIS

 6   CASE.

 7          DATED: February 20, 2020.

 8
                                          ______________________________________
 9                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                            13
